Citation Nr: 0429631	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  94-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
ruptured eardrums.

2.  Entitlement to service connection for residuals of frozen 
feet.

3.  Entitlement to service connection for ulcer disease.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and Mr. B. P.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1956.  The veteran had no combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
1994 and in November 1995 from the Department of Veterans 
Affairs (VA) regional office (RO) in Waco, Texas.  
Historically, the Board initially reviewed the appeal in 
January 1997.  At that time, the Board remanded to the RO for 
further evidentiary development.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Consequently, when the appeal came before the 
Board again in February 2001, the Board remanded to the RO 
for VCAA review and compliance, and for completion of 
previous remand directives.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  Upon completion of the remand 
instructions, the RO forwarded the appeal to the Board.  

Subsequent review of the record revealed that the Board 
member, who had presided over the veteran's hearing in 
September 1996, no longer worked at the Board.  By letter in 
March 2003 the Board advised the veteran of his right to 
another hearing before the Board if he so chose.  The veteran 
indicated that he desired another hearing.  Consequently, the 
Board remanded the matter again in June 2003, acknowledging 
the veteran's request for a travel Board hearing and 
remanding for performance of the same.  Review of the record 
establishes that VA afforded the veteran a Board hearing in 
May 2004.  As will be further discussed below, the Board has 
fully complied with its duties to notify and assist the 
veteran in the development of his claims.  Accordingly, the 
matter is ripe for appellate review.

Finally, the evidence in this matter indicates the veteran 
has a current diagnosis of gastroesophageal reflux disease 
complex (GERD).  Because service connection for GERD has not 
been previously addressed, the Board refers this issue to the 
RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board is without jurisdiction to consider 
issues not yet adjudicated by the agency of original 
jurisdiction.]


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for service connection for residuals of 
ruptured eardrums, service connection for residuals of frozen 
feet, service connection for ulcer disease, service 
connection for bilateral hearing loss, service connection for 
tinnitus, and service connection for post-traumatic stress 
disorder; all reasonable development necessary for the 
disposition of the appeal of this claim has been completed.

2.  The veteran gives a medical history of incurring ruptured 
eardrums in service, but service medical records show no 
complaints, treatment, or diagnosis of ruptured eardrums in 
treatment records from service or at his separation physical 
examination; post-service medical evidence fails to show a 
current diagnosis of residuals of ruptured eardrums and 
attributes the veteran's left ear pain to excoriations and 
temporomandibular joint syndrome.

3.  The veteran gives a medical history of incurring 
frostbite to his feet in service, but service medical records 
show no complaints, treatment, or diagnosis of a cold injury 
or frostbite to the feet in treatment records from service or 
at his separation physical examination; post-service medical 
evidence fails to show a current diagnosis of post-service 
medical evidence fails to show a current diagnosis of 
residuals of frozen feet.

4.  The veteran gives a medical history of an ulcer in 
service, but service medical records show no gastrointestinal 
complaints or treatment, or diagnosis of an ulcer in 
treatment records from service or at his separation physical 
examination; post-service medical evidence fails to show 
continuity of symptomatology or a current diagnosis of an 
ulcer.

5.  The veteran gives a medical history of hearing loss in 
service, but service medical records show no complaints, 
treatment, or diagnosis of hearing loss in treatment records 
from service or at his separation physical examination; post-
service medical evidence fails to show a diagnosis of 
disabling hearing loss within one year of service or 
continuity of symptomatology of hearing loss from service to 
the current diagnosis of hearing loss.

6.  The veteran gives a medical history of tinnitus in 
service, but service medical records show no complaints, 
treatment, or diagnosis of tinnitus in treatment records from 
service or at his separation physical examination; post-
service medical evidence fails to show a diagnosis tinnitus 
within one year of service or continuity of symptomatology of 
tinnitus from service to the current diagnosis of tinnitus.

7.  Service medical records do not show complaints, 
treatment, or diagnosis of post-traumatic stress disorder or 
any other psychiatric complaints in service; the veteran's 
alleged PTSD stressors do not relate to combat and have not 
been established by a source other than the veteran's own lay 
testimony.


CONCLUSIONS OF LAW

1.  Service connection for residuals of ruptured eardrums is 
not warranted.   38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

2.  Service connection for residuals of frozen feet is not 
warranted.   38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

3.  Service connection for ulcer disease is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2003).

4.  Service connection for bilateral hearing loss is not 
warranted.   38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2003).

5.  Service connection for tinnitus is not warranted.   
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

6.  Service connection for post-traumatic stress disorder is 
not warranted.   38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board notes that when the 
veteran initiated his claim seeking service connection for 
residuals of ruptured eardrums, service connection for 
residuals of frozen feet, service connection for ulcer 
disease, service connection for bilateral hearing loss, 
service connection for tinnitus, and service connection for 
post-traumatic stress disorder, pertinent law and regulations 
required that VA determine whether the claims were well 
grounded.  Only if they were, could VA then assist the 
veteran in the development of pertinent facts and adjudicate 
the merits of the claims.  38 U.S.C.A. § 5107 (West 1991);  
Morton v. West, 12 Vet. App. 477, 485 (1999).  During the 
pendency of this appeal, Congress eliminated the well-
grounded-claim requirement and enacted substantial additions 
and revisions to the law governing VA's duty to assist 
claimants in the development of their claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) (essentially overruling Morton).  VA has 
issued final rules to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (August 29, 2001), codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
These regulations state that the provisions merely implement 
the VCAA and do not provide any additional rights.  66 Fed. 
Reg. at 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2003).  

The appellant filed his claim prior to the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-
2003.  Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the February 1994 and April 1995 rating 
decisions, the April 1995 and August 1996 Statement(s) of the 
Case (SOC), and the June 2000, October 2002, September 2003, 
and February 2004 Supplemental Statement(s) of the Case 
(SSOC) adequately informed the veteran of the information and 
evidence needed to substantiate his claims.  The Board 
observes that the October 2002 and September 2003 SSOCs 
informed the veteran of the VCAA statute and implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, the veteran appealed February 1994 and November 
1995 rating decisions.  Only after those rating actions were 
promulgated did the AOJ, in August 2001 and August 2003, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the U.S. Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, as 
noted above, the original RO decision that is the subject of 
this appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see VA O.G.C. 
Prec. Op. No. 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the August 2003 VCAA notice 
provided to the appellant included all four elements.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The 
veteran was afforded thorough VA medical and psychiatric 
examinations to resolve his claims.  The Board finds that the 
medical evidence is sufficient to make a decisions on all 
issues in appellate status; there is no further duty to 
provide an examination or medical opinion with regard to any 
issue on appeal.  38 U.S.C.A. § 5107A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

FACTUAL BACKGROUND

Service medical records show the veteran underwent physical 
examination on two occasions, January and August 1953, while 
in the reserves.  Both examination reports reflect normal 
clinical evaluations.  The veteran reported being in 
excellent health or good condition.  The veteran disclosed no 
pertinent medical history other than undergoing a 
tonsillectomy in 1945.  In January 1955, the veteran 
underwent a physical examination for recall to active duty.  
The veteran indicated a history of ear, nose, or throat 
trouble, but the physician's notes are negative for any 
pertinent data.  Clinical evaluation appeared to be normal.  
The veteran underwent a physical examination in September 
1955 for appointment in ROTC.  Medical history showed the 
previously documented tonsillectomy was without complication; 
otherwise, there was no report of defects.  Clinical 
evaluation established slight residual otitis externa, 
healing, which noted as "NCD" (not considered disabling).  
Hearing was 15/15 bilaterally in whispered and spoken voice.  
The veteran underwent a physical examination in December 1956 
for release from active duty.  The clinical evaluation was 
considered normal with no noted defects or diagnoses.  A 
contemporaneous Report of Medical History is not of record.

Abstract of Service indicates the veteran was aboard the USS 
Baltimore (CA-68) from late January 1955 to late May 1956 and 
aboard the USS Hampden City (LST- 803) from early July 1956 
to Late November 1956.  Abstract of Medical History is 
negative for any pertinent diagnoses.

A decision from the Social Security Administration (SSA), 
dated in March 1991, made a finding that the medical evidence 
establishes the claimant (herein the veteran) has severe pain 
residuals secondary to right shoulder and left knee injuries 
and surgeries, and hypertension.  Findings are negative for 
reference to ruptured eardrums, residuals of frozen feet, 
ulcer disease, bilateral hearing loss, tinnitus, and post-
traumatic stress disorder (PTSD).

Records from the SSA file included Operative Records and 
associated records from a private hospital dated in July and 
September 1990; treatment records from B.C.M., M.D., dated in 
1990; treatment records from Dr. T.B. dated from March 1988 
to March 1990, treatment records from Dr. R.P. from April to 
May 1990, a VA orthopedic consultation from November 1987, 
and treatment records from G.W.S., M.D. dated in February 
1987.  The only pertinent information came from Dr. B's 
records, which show the veteran presented in March 1988 with 
complaints of left ear pain and frontal headaches for two to 
three days.  Notes indicate the veteran had no previous 
problems with his ears.  Following physical examination of 
the head, eyes, ears, nose, and throat, the diagnosis was 
left otitis media and left external otitis.  The veteran 
returned in November 1989 complaining of a left earache.  
After examination the assessment was left otitis media.  A 
Disability Report (Form SSA-3368-BK), certified as true and 
signed by the veteran in March 1990, indicates his claimed 
disability was arthritis and tendonitis in the shoulders, 
hands, and back.  He also reported that he was unable to work 
as a barber because his shoulders hurt too much to do this 
type of work.

The veteran underwent a VA general medical examination in 
March 1992 for evaluation for nonservice connected pension.  
No medical records were available for review.  The veteran 
complained of frequent indigestion, especially if eating 
spicy foods.  He reported he uses Rolaids for relief of his 
symptoms.  Following examination, the pertinent diagnosis was 
hiatal hernia by history with symptoms of indigestion 
relieved by Rolaids, documentary records not available for 
review.  Report of the separate orthopedic examination is 
negative for any pertinent complaint, finding, or diagnosis.  
A separate consultation by Ears, Nose, and Throat documented 
complaint of chronic ear pain in the left ear and sinusitis, 
and history of tinnitus in the left ear, dizziness, and 
vertigo.  The assessment appeared to be left 
temporomandibular joint syndrome or symptoms (original text 
not completely legible) multiple somatic complaints.  Oral 
surgery follow up was recommended.

VA outpatient records show in July 1994 that cardiology 
referred the veteran to the mental hygiene clinic for 
depression secondary to declining health status (hiatal 
hernia, 2 MI (myocardial infarction), high cholesterol, HCVD 
(hypertensive cardiovascular disease), and prostatism).  The 
veteran reported that his second wife recently divorced him 
after he put her through school.  He stated that he could no 
longer work because of his cardiovascular status.  He 
indicated his primary interest was in raising his five year-
old son.  Mental status examination revealed no evidence of a 
thinking disorder and the veteran denied suicidal rumination.  
The impression was dysthymia.  

The veteran's statement signed in September 1994 states he 
worked in the engineer department on the USS Baltimore in the 
main engine room, which was very noisy.  The veteran stated 
his ears would hurt and bleed when the crew shot the 8-inch 
guns.  He sought treatment in the sick bay and was given some 
purple medicine, but never received earplugs.  The veteran 
stated that after service he received treatment for several 
years from a private physician, who had since expired and 
whose records were destroyed.  The physician told him that 
his eardrums had burst.

A hearing evaluation in November 1994 revealed normal hearing 
acuity through 2000 Hertz (Hz) with mild to moderate hearing 
loss at 3000 to 8000 Hz.  In the left ear the evaluation 
showed mild sensorineural hearing loss through 2000 Hz with a 
severe sensorineural hearing loss at 3000 to 8000 Hz.  The 
veteran's complaints included difficulty understanding 
speech, and within the last six months, frequent episodes of 
dizziness and nausea.  The veteran reported a medical history 
of ear infections and ruptured tympanic membranes during 
military service.  Other notes from November reflect 
continued treatment and counseling for gastrointestinal 
reflux disease.  The veteran was evaluated for hearing loss 
and tinnitus in January 1995.  He denied vertigo, but had a 
history of 5-6 episodes in the past with the last episode 
occurring 18 months ago.  He also complained of left ear 
pain.  Examination of his tympanic membranes was normal.  
There was mild tenderness in the left temporomandibular 
joint.  The impression was high frequency sensorineural 
hearing loss with tinnitus.

A January 1995 report from K.E., LMSW-ACP, LCSW, indicates 
the veteran reported two men were lost overboard in rough 
seas from the USS Baltimore.  He also reported remembering a 
helicopter going down when trying to take off from the ship 
for a mail run.  He recalled his astonishment while watching 
two of the passengers/crew drown.  The veteran also reported 
a drone hit the side of the ship's mast, but did not explode.  
He also related feeling certain that he was going to drown 
one day when the LST was hit by a typhoon and its mast broke 
off.  The mental status examination revealed that the veteran 
had a faulty short and long-term memory, a depressive mood, 
and recurrent thoughts and memories of traumatic events when 
exposed to the smell of diesel, loud noises, and thunder and 
lightning on the horizon.  The veteran reported that he 
isolated himself from others and was detached.  He reported 
having no friends and having difficulty with personal 
relationships, especially marriage.  He endorsed having 
survivor guilt and suicidal ideation, being nervous and 
anxious, mistrusting people, and becoming intensely angry in 
the face of authority.  The pertinent assessments were PTSD, 
chronic, severe, and depression, recurrent, chronic, 
secondary to PTSD.  Also listed under diagnoses were hearing 
loss, bilateral, burst ear drums; tinnitus, bilateral, frozen 
feet, LST 803, Korea; and ulcers by history.

Outpatient records show an evaluation for hearing loss in 
September 1995, where the assessment was sloping 
sensorineural hearing loss, symmetric-moderate to severe at 
high frequency, consistent with noise exposure.  The veteran 
reported the onset of tinnitus was 40 years ago and coincided 
with Navy guns.  He described the loudness as "pretty loud" 
and the pitch as a "loud cricket."  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
No data
30
30
65
65
LEFT
No data
35
35
50
50

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  The veteran repeated his complaints of 
left ear pain on and off for many years.  On examination 
there was left ear redness.

In January 1996 the veteran complained of otalgia year round, 
on the left more than the right.  He reported he frequently 
uses Q-tips.  On examination tenderness was elicited in the 
left temporomandibular joint and mild crepitus.  The left 
canal was excoriated; there were no signs of infection.  The 
assessment was otalgia probably related to both 
temporomandibular joint and canal excoriations.  The veteran 
underwent an audiological evaluation.  He described his 
symptoms as sharp pain in his left ear and bleeding after 
coughing one month earlier, recurrent earaches primarily on 
the left, and occasional spinning sensation of short 
duration.  Following the audiological evaluation, the 
assessment was right ear: mild sensorineural hearing loss 
from 250 to 2000 Hz; moderately-moderately severe 
sensorineural hearing loss at 4000 to 8000 Hz; left ear: 
moderate sensorineural hearing loss at 250 to 2000 Hz; 
severe-profound sensorineural hearing loss at 3000 to 8000 
Hz.  In September 1996, the veteran claimed that he suffered 
from depression.  In February 1999, the veteran complained of 
sinus problems and ear pain in the left ear.  He reported 
that he has had ear pain on and off since he busted his 
eardrums in 1955.  Following physical examination, the 
assessment was sinus allergy with ear pain. The veteran 
underwent a psychological evaluation in February 2001 because 
he showed positive for depression screen and had suicidal 
thoughts.  The veteran's present complaints were feelings of 
hopelessness and helplessness over difficulties with his 11-
year old son, which included allegations of verbal abuse by 
the child's mother and abuse by his stepbrother.  The veteran 
reported the child's mother also kept him from seeing the 
child.  He also reported having severe pain after a left knee 
replacement, a fair amount of pain after a car accident, and 
ongoing financial difficulties.  Following a social history 
and mental status examination, the pertinent assessments were 
major depressive disorder, recurrent and chronic psychosocial 
stressors as well as recent exacerbations with child being 
abused and recent surgery.

A letter from the National Archives and Records 
Administration (NARA), dated in November 2001, indicates 
NARA's quick inspection of the deck log entries requested by 
VA made no reference to either drowning incident described in 
VA's request for information.  The referenced deck log 
entries were from the USS Baltimore (CA-68) and dated in 
February 1955 and from the USS Hampden County (LST-803) dated 
in August 1956.  

A letter from the U.S. Armed Services Center for Unit Records 
Research (USASCRUR), dated in February 2002, indicates the 
ships' histories do not document drowning incidents on the 
USS Baltimore (CA-68) in February 1955 or on the USS Hampden 
County (LST-803) in August 1956.

The veteran underwent VA compensation and pension physical 
examination (C&P examination) in August 2002.  The veteran 
reported that he was exposed to noise in service and suffered 
ruptured eardrums, as well as bilateral hearing loss and 
bilateral constant tinnitus.  He stated that the severity of 
his tinnitus and hearing loss has remained the same since 
onset.  On examination there was no evidence of perforation 
of either membrane and both external auditory canals and 
tympanic membranes were normal in appearance.  The diagnoses 
were bilateral high frequency sensorineural hearing loss and 
bilateral tinnitus.  The examiner stated that his review of 
the veteran's claims file revealed that service medical 
records show normal hearing on active duty and at the 
veteran's separation in December 1956, and no evidence of 
tinnitus.  He opined that it is most likely that the 
veteran's current hearing loss and tinnitus was caused by a 
combination of environmental factors subsequent the veteran's 
separation from service and presbycusis.  He concluded that 
he could find no basis for service connection for tinnitus 
and hearing loss.

Audiological findings were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
No data
25
45
50
55
LEFT
No data
20
45
60
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96in the left ear.

During the separate psychiatric examination the examiner 
noted a history of problems with depression and treatment 
with Prozac on one occasion.  The Prozac over stimulated the 
veteran and he felt murderous intentions when Prozac was 
discontinued.  The examiner noted the 1995 VA psychiatric 
examination and a social worker's evaluation of the veteran.  
He noted that the veteran reported that he received 
counseling from the social worker 15-20 times after the 
evaluation.  The diagnosis was depression, chronic and 
recurrent and PTSD, severe.  In contrast, the previous VA 
examiner found the veteran had no psychiatric illness.  The 
veteran complained of feelings of anxiety and recalling 
memories about the USS Baltimore and USS Hampden.  The 
veteran did not appear to be troubled because of this and his 
social and intellectual function appeared unimpaired, if PTSD 
was conceded to a mild degree.  If certain manifestations 
were conceded, such as unpleasant memories and eventual sleep 
disturbances, the examiner still was unable to agree with the 
social worker's assessment.  The examiner concluded there was 
no significant connection between the veteran's eventual mild 
depression and the alleged PTSD.  Rather, the veteran's 
intrapersonal problems in psychological adjustment appear to 
be a more significant complex in his psychological make-up 
than external influences.  The axis I diagnosis was 
essentially a normal mental status examination.  The examiner 
commented for the sake of argument that if either the PTSD or 
depression diagnosis was possible, manifestations are mild 
and certainly not interfering with the veteran's social 
adjustment and successful work.

The VA general medical examiner reviewed the claims file and 
determined there was no specific reference to cold exposure 
or problems due to cold exposure to the feet or references 
relating to the GI (gastrointestinal) tract.  Review of 
Shreveport VA Hospital records indicated no mention of peptic 
ulcer problems or of changes in the lower extremities 
relating to frostbite.  The veteran reported a medical 
history of intermittent numbness and occasional tingling in 
both lower extremities from the knees to the ankles.  He also 
described cracking in the soles of his feet at times.  
Examination of the lower extremities revealed color, skin, 
sensation, and proprioception were normal.  There was no 
excessive sweating and no evidence of ulceration, amputation, 
keratoses, or cancer.  Tibial and dorsalis pedis pulses were 
palpable in the right foot, but were only detectable in the 
left foot by Doppler signal.  The veteran suggested that 
symptoms in his left foot were more than the right foot.  

Regarding his gastrointestinal problems, the veteran reported 
that he has had diarrhea for the last two or three months, 
but he was not able to say when it began.  He stated that he 
has had problems with his GI tract when he eats spicy foods 
and he takes Rolaids whenever he needs them and prescription 
Ranitidine for over 10 years.  He indicated he had difficulty 
swallowing from time to time.  The examiner noted that 
virtually all symptoms of the upper GI tract have overlying 
symptom patterns so that it cannot be determined whether the 
symptoms are coming from the esophagus, the stomach, or the 
duodenum.  The records and the veteran's medical history were 
negative for diagnosis of a peptic ulcer.  For that reason, 
the examiner "speculated" that whatever problems the 
veteran had in service that he thought continued to the 
present could simply have been dyspepsia, pyrosis, or 
intolerance to spicy foods.  The examiner concluded that the 
veteran probably has gastroesophageal reflux disease complex, 
which probably included reflux esophagitis and could include 
from time to time gastritis or duodenitis.  The examiner 
stated that he could find no convincing documentation of 
onset in service, but he tended to believe the veteran's 
account that his symptoms began in service and continued to 
the present.  The examiner opined that if the veteran's 
representations were true then his current disorder would be 
a non-disabling mildly symptomatic upper GI set of problems, 
apparently well controlled with prescription medication and 
over the counter treatment.

J.N.M., M.S., the veteran's sister and a licensed 
professional counselor, submitted a statement dated in 
January 2003.  She states that she has noted that the veteran 
has displayed symptoms consistent with PTSD, such as 
flashbacks, angry outbursts to the point of rage, isolation, 
mistrust, inability to deal with frustration, depression, 
startle reflex, and insomnia.  J.N.M. reported the veteran 
also had physical ailments as a result of his service in 
Korea, including ulcers, ruptured eardrums with hearing loss, 
bleeding from the ears, pain so severe that the veteran must 
often press cotton in his ears, frostbitten feet manifested 
by cracking and bleeding of the feet, a tendency for the feet 
to appear blue in color after exposure to cold weather, and 
pain similar to walking on coals of fire.

R.C., identified as the veteran's ex-wife, submitted a 
statement dated in January 2003 that reflected she had 
knowledge of the veteran's symptoms of PTSD, which included 
anger, rage, alcoholism, mistrust, impotency, and seclusion.  
She also had knowledge of ulcer, arthritis, ruptured 
eardrums, and frozen feet.  She determined that the ruptured 
eardrums were manifested by hearing loss, bleeding ears, 
earaches, and tinnitus.  The frozen feet manifested by 
bleeding, cracking, burning, and turning blue.  She concluded 
that the veteran had these problems since she has known the 
veteran and he told her about the events in the military that 
caused these problems.

In November 2003, K.E., LMSW-ACP, LCSW updated his January 
1995 report, previously described herein.  The contents of 
the November 2003 are essentially duplicative of the earlier 
report, verbatim for the most part.  The diagnoses remain the 
same except the earlier report did not categorize the 
diagnoses under Axis I, II, and III.  The November 2003 
report lists PTSD, chronic, severe and depression, recurrent, 
chronic secondary to PTSD, chronic, severe under Axis I.  
Among other disorders, hearing loss, bilateral, burst 
eardrums; tinnitus, bilateral, frozen feet, LST 803, Korea; 
and ulcers by history are listed under Axis III.

In a statement dated in January 2004, D.M., the veteran's 
brother wrote that the veteran currently has pain in his 
feet, which the veteran has complained of for over 20 years.  
The veteran has told him that the pain is from frostbite that 
occurred while he was in the military.  D.M. has also 
observed depression and the veteran's use of alcohol, which 
he never used before joining the service.  His moods vary 
from feeling sorry for himself to anger.  D.M. is also aware 
that the veteran has a lot of earaches and hearing loss, and 
is unable to understand conversation unless he is looking 
directly at the speaker.  The veteran now isolates himself, 
which is a stark contrast with how D.M. remembered his 
brother as a fun loving, friendly, older brother.

B.P. submitted a statement dated in January 2004 that 
indicated he had known the veteran for approximately 15 
years.  He has observed the veteran in "many fits of 
depression" and extended periods of isolation in his home in 
the country.  He has observed the veteran walking "very 
tenderly" during winter and quite often he has seen cotton 
in the veteran's ears.  The veteran has told B.P. that he 
incurred frostbite while standing watch onboard in Korea; he 
also explained to him that his eardrums busted in the 
military and used to bleed when his ship fired the big guns.  
The veteran stated that he still gets earaches as a result.

In a statement dated December 2004 (the letter was received 
at the RO in January 2004) F.M., the veteran's brother wrote 
that the veteran returned from the military a different man.  
He had nightmares and would awaken at various times of the 
night during the winter.  The veteran would "moan and 
hobble" around due to extreme pain in his feet from 
frostbite.  His hearing had also deteriorated.  The veteran 
reported to him that his ears would bleed when the big guns 
went off and in the aftermath the engine room would fill with 
dust, making it hard to breathe.  F.M. noted that the 
veteran's disposition has not changed since his return and 
might be worse.  He observed that the veteran stays in 
seclusion and has been married five or six times, which 
indicated to F.M. that he had difficulty maintaining close 
personal relationships.

A January 2004 report of a psychiatric evaluation from 
C.W.J., M.D., indicates that Dr. J. read the November 2003 
medical assessment/social history by K.E., LMSW-ACP, LCSW, a 
January 8, 2004, account from the veteran, and notes or 
letters from the veteran's sister and three brothers, his ex-
wife, and a friend of the veteran, all dated in 2003 and 
2004.  The veteran reported that he had suffered no 
psychiatric difficulties or underwent any treatment prior to 
going on active duty in the military.  Since then he suffered 
numerous symptoms, including sleep disturbance, nightmares, 
recurrent thoughts about disturbing events that occurred 
during military service, difficulty concentrating, 
irritability, depression, hypersensitivity, difficulty 
forming close personal relationships, dysphoria, nervousness, 
and withdrawal.  Physical injuries in service were reportedly 
frostbite and an ear injury from the discharge of naval 
artillery.  Reportedly, the veteran was also closely involved 
with the deaths of several fellow service member that he 
knew.  Dr. J's evaluation also included a mental status 
examination.  The diagnosis was PTSD.  The examiner concluded 
that it seemed from the information in his report that the 
veteran had suffered no psychiatric difficulty prior to 
entering active duty, but suffered a "constellation" of 
symptomatology consistent with PTSD secondary to events that 
occurred during his military duty.  As a result, he has 
suffered considerable pain, suffering, and impairment.

The veteran testified in a Travel Board hearing in May 2004.  
His testimony indicated the following pertinent information:

The veteran's duties in service were to keep records and 
guard the engine room.  He served in Korea and Japan; he had 
no combat service.  (Transcript (T.) at p. 3)  His PTSD 
stressors involve seeing a helicopter crash and the 
passengers drown, having his ship's mast being broken off and 
losing communications, and seeing two others go overboard.  
(T. at pp. 3-5, 15)  His symptoms of PTSD included nightmares 
about the helicopter crash and drownings, anxiety attacks, 
avoidance of people and intolerance of noise. (T. at pp. 6-7)  
The veteran worked in the main engine room of the ship.  His 
eardrums ruptured when the ship's guns went off.  His ears 
hurt and bled.  A corpsman treated him with purple stuff, 
cotton, and APCs.  Hearing loss and tinnitus were diagnosed 
in 1957.  The veteran worked in a tool-grinding place about 
one month after leaving service, but had to quit because of 
the noise.  (T. at pp. 8-10)  He developed an ulcer in 1956 
and went to sick call.  He was told to drink milk, cut down 
on fatty foods, and coffee.  The corpsman told him he had an 
ulcer and a civilian doctor confirmed the diagnosis in 1957.  
(T. at pp. 11-12)  The veteran's feet froze while he stood 
watch in Korea and ever since his heels and feet crack and 
bleed; they burn all the time and hurt in cold weather.  (T. 
at pp. 13-14, 18)

LAW AND REGULATIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(the Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2001), discussed below, then operates to 
establish when a hearing loss can be service connected.   
Hensley at 159.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorder in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th Ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  60 Fed. Reg. 
32807-32808 (1999) (codified at 38 C.F.R. § 3.304(f)); see 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2003).

ANALYSIS

Initially, it is noted that the evidence does not reflect 
that the veteran engaged in any combat and the veteran does 
not assert that he had any combat experience.

Residuals, Ruptured Eardrums

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of a service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The record fails to demonstrate two of 
the three elements needed to show service connection for 
residuals, ruptured eardrums.  First, the veteran's service 
medical records and the Abstract of Medical History fail to 
show any diagnosis of ruptured eardrums.  Secondly, 
examinations, both from outpatient treatment in January 1995 
and a C&P examination in August 2002, have shown that the 
veteran's tympanic membranes are normal.  No evidence of 
record contradicts these findings other than the veteran's 
personal report of his medical history and others' reports of 
what the veteran told them.  

While the veteran's friend indicated in his personal 
testimony that he heard the doctor tell the veteran that his 
eardrums had ruptured and surgery was the only treatment (T. 
at p. 11), the Board assigns little probative weight to this 
statement, considering that "the connection between what a 
physician said and the layman's account of what he 
purportedly said," when filtered through a "layman's 
sensibilities" is "attenuated and inherently unreliable."  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); see also 
Dean v. Brown, 8 Vet. App. 449 (1995).  Moreover, the fact 
remains that the veteran's separation examination included a 
normal clinical evaluation of the veteran's ears.  Dr. B's 
treatment notes from 1988 indicate the veteran had no hearing 
problems prior to his complaints in March 1988.  Outpatient 
records from January 1996 clearly attribute the veteran's ear 
pain to other causes, that is, the temporomandibular joint 
and canal excoriations.  There is no medical opinion of 
record that attributes the veteran's ear pain to a history of 
ruptured eardrums.  

The Board has considered the medical evidence of one episode 
of otitis or an ear infection both in service and post-
service.  However, aside from the fact that there is no 
medical evidence of a current diagnosis of otitis, the ear 
infection that is evident from the record is otitis externa 
(emphasis added) or an outer ear infection.  There is no 
suggestion from the record that an outer ear infection 
resulted in any complications in the inner ear, to include 
perforated tympanic membranes.  

The benefit of the doubt doctrine is not for application with 
regard to the claim for service connection for residuals of 
perforated tympanic membranes or ruptured eardrums because 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Consequently, service connection for residuals of ruptured 
eardrums is not warranted.


Residuals of Frozen Feet 

Service medical records do not document any complaints or 
treatment pertaining to the feet for any reason and clinical 
evaluation of his feet was normal upon separation from 
service.  However, the veteran has testified that he stood 
watch in extremely cold temperatures for prolonged periods of 
time and since then he has observed symptoms such as 
numbness, burning, pain, bleeding, and cracking in his feet.  
See Savage v. Gober, 10 Vet. App. 488, 496 (1997) (A lay 
person is competent to provide evidence of observable 
symptoms.)  The VA examiner in August 2002 thoroughly 
documented the veteran's complaints in this regard.  But the 
examiner was unable to diagnose cold injury because on 
examination of the lower extremities, the color, skin, 
sensation, and proprioception were normal.  There was no 
excessive sweating and no evidence of ulceration or 
amputation.  Tibial and dorsalis pedis pulses were palpable 
in the right foot, but were only detectable in the left foot 
by Doppler signal.  This latter finding was not attributed to 
frozen feet or a cold injury.

The Board considered the August 2002 examiner's statement 
that the only possible residual of a cold injury was 
occlusion of an artery in the left foot.  The examiner opined 
that it "could be" a residual, but the fact that the 
condition is not bilateral weighs against this conclusion.  
The examiner's conclusion appears too speculative to form the 
basis for service connection.  See Tirpak v. Derwinski, 2 
Vet. App. 609 (1992); see also Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection). 

While the veteran has attributed many symptoms to residuals 
of frozen feet, there is no medical evidence to support his 
claim.  In claims regarding service connection, the 
resolution of issues involving medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  As 
there is no medical evidence of current existence of 
residuals of frozen feet, service connection for that 
disability is not warranted. Brammer, v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (absent proof of present disability 
there can be no valid claim).  

As the preponderance of the evidence is against this claim, 
service connection for residuals of frozen feet is not 
warranted.  38 U.S.C.A. § 5107; Gilbert, supra; Ortiz, supra.

Ulcer Disease

As previously noted herein, it is now well settled that in 
order to be considered for service connection, a claimant 
must first have a disability.  See Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (Service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski , 
2 Vet. App. 141, 143 (1992).  As the August 2002 VA examiner 
noted, there is no diagnosis of peptic ulcer disease of 
record.  The veteran's statements to the effect that he has a 
cuurent ulcer is not competent evidence of a diagnosis of the 
claimed disease; as a layman, he does not have competence to 
give a medical opinion on diagnosis or etiology of a 
condition. Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In 
the absence of competent evidence of a current diagnosis of 
the claimed condition, and in view of the most recent 
examination that ruled out peptic ulcer disease, service 
connection for ulcer disease is not warranted.

Bilateral Hearing Loss and Tinnitus

Review of the evidence demonstrates that service connection 
for bilateral hearing loss and tinnitus are not warranted in 
this case.  Although the evidence firmly establishes that the 
veteran has a current bilateral hearing loss disability, the 
evidence also shows that the veteran's hearing was found to 
be normal when he underwent a separation examination in 1956.  
The veteran's testimony indicates his hearing loss and 
tinnitus were diagnosed in 1957, which would be within one 
year of his separation in 1956; he explains that the treating 
physician has died and his records have been destroyed.  
While the unavailability of records is plausible, the Board 
finds that the veteran's recollections of what a physician 
told him over 45 years ago is not competent evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (A veteran's 
recollection of what a doctor purportedly said "filtered as 
it (is) through a layman's sensibilities...is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.")  Moreover, the evidence fails to demonstrate 
chronic hearing loss and tinnitus, as there is a span of 
decades between the purported diagnosis in 1957 and 
contemporaneous records of a diagnosis of hearing loss in 
1994 and a medical history of tinnitus in 1992.  In this 
regard, it is also noteworthy that outpatient notes fail to 
mention any complaints of hearing loss when the veteran 
sought treatment in 1988, 1989, and underwent an Ear, Nose 
and Throat evaluation in 1992.  The veteran's SSA disability 
application also omitted any reference to a hearing loss 
disability and tinnitus. 

Outpatient records state the veteran's sloping high frequency 
hearing loss is indicative of loss from noise exposure, but 
the source of exposure is not discussed.  Although the 
veteran has asserted he was exposed to noise in service, his 
testimony also reflects that he had been exposed to noise at 
his place of civilian employment after leaving service, which 
led him to quit the job after just one month.  There simply 
is no objective medical evidence, which shows that noise 
exposure in service was the cause of the current hearing loss 
and tinnitus.  The only competent opinion of record concludes 
that the veteran's hearing loss was most likely the result of 
environmental factors after service and presbycusis.  

The Board has considered the service and post-service medical 
evidence of otitis or an ear infection.  As noted previously, 
there is no medical evidence of a current diagnosis of otitis 
and the ear infection that is evident from the record is 
otitis externa (emphasis added) or an outer ear infection.  
There is no suggestion from the record that an outer ear 
infection resulted in any internal ear pathology, to include 
hearing loss or tinnitus.  

As the preponderance of the evidence is against service 
connection for bilateral hearing loss and tinnitus, the 
doctrine of reasonable doubt is not applicable and the claim 
must be denied.  38 U.S.C.A. § 5107; Gilbert, supra; Ortiz, 
supra.  

Post-traumatic Stress Disorder

Although the medical evidence presents a current diagnosis of 
PTSD and lay evidence corroborates the manifestation of some 
symptoms associated with PTSD, the evidence, nevertheless, 
preponderates against service connection for PTSD at this 
time.  Review of the evidence indicates two professionals 
diagnosed PTSD and attributed the illness to events that 
occurred in the service.  Both K.E. and Dr. J. refer to the 
veteran's witnessing of drownings in service as stressors.  
Dr. J. also refers to physical trauma, such as the veteran's 
frostbite and his ear injury.  The difficulty with each of 
their reports is that K.E. and Dr. J. both rely on the 
veteran's history to make the connection with service.  K.E. 
accepts the veracity of the veteran's stressors as they were 
described to him.  Dr. J. also accepts the veracity of the 
stressors and the onset of the veteran's symptoms to draw his 
conclusion that PTSD is secondary to events occurring during 
military duty.  The difficulty with these opinions is that as 
a matter of law, "credible supporting evidence that the 
claimed in[-] service event actually occurred" cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, supra.  This means that other 
"credible supporting evidence from any source" must be 
provided that the events alleged as the stressors in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147.  

Deck logs from the USS Baltimore and the USS Hampden, 
provided by the United States Armed Services Center for Unit 
Records Research, did not confirm the identified stressors.  
The only evidence of the veteran's stressors is his own lay 
testimony.  Since the alleged stressors did not occur in 
combat with the enemy, the veteran's lay testimony alone 
cannot establish the occurrence of the claimed stressor.  
38 C.F.R. § 3.304(f).

The VA examiner disagreed with K.E.'s diagnosis of PTSD, but 
for the sake of argument, he opined that even if the veteran 
did have PTSD, there was no significant connection between 
the veteran's eventual mild depression and the alleged PTSD.  
He opined that the veteran's interpersonal problems in 
psychological adjustment appeared to be a more significant 
complex in his psychological make-up than external 
influences.  Thus, even if the veteran's stressors were 
verified, the VA examination does not support his claim for 
service connection for PTSD.  Accordingly, the Board finds 
service connection for PTSD unwarranted because the 
identified stressors have not been confirmed and no medical 
link has been established between the veteran's diagnosis and 
service.

As the preponderance of the evidence is against service 
connection for PTSD, the doctrine of reasonable doubt is not 
applicable and the claim must be denied.  38 U.S.C.A. § 5107; 
Gilbert, supra; Ortiz, supra.  


ORDER

Service connection for residuals of ruptured eardrums is 
denied.

Service connection for residuals of frozen feet is denied.

Service connection for ulcer disease is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



